FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM LANDRUM,                                 No. 08-17771

               Petitioner - Appellant,           D.C. No. 2:07-cv-00952-JWS

  v.
                                                 MEMORANDUM *
LAURA SCHWEITZER; STATE OF
ARIZONA ATTORNEY GENERAL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner William Landrum appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for untimeliness.

We have jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Landrum contends that several extraordinary circumstances prevented the

timely filing of his federal habeas petition and that equitable tolling was warranted.

This argument is waived because it was not properly raised before the district

court. See United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir. 1990).

Furthermore, Landrum was not entitled to equitable tolling. See Rasberry v.

Garcia, 448 F.3d 1150, 1154 (9th Cir.2006) (“[A] pro se petitioner’s lack of legal

sophistication is not, by itself, an extraordinary circumstance warranting equitable

tolling.”).

       AFFIRMED.




                                           2                                    08-17771